Case 1:17-cv-04179-DLC Document 230 Filed 09/13/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

   
 

ee ee eee eee eee i eee ee ee ee ee er x
: 17cv4179 (DLC)

UNITED STATES SECURITIES AND EXCHANGE
COMMISSION, : ORDER

Plaintiff,

_y-
USDC SDNY

ALPINE SECURITIES CORPORATION, : DOCUMEN’

Defendant. ‘
en eee ee eee ee ait x

 

 

 

 

 

 

DENISE COTE, District Judge:

An Opinion of September 12, 2019 contained redactions of
certain financial information related to defendant Alpine
Securities Corp. An unredacted version of the September 12
Opinion was emailed to counsel for both parties immediately
after the September 12 Opinion issued. It is hereby

ORDERED that, by September 20, 2019, the parties shall file
a letter stating their position on whether the redacted portions

of the September 12 Opinion should remain under seal.

SO ORDERED:

Dated: New York, New York
September 13, 2019

di suiee lt

DENISE COTE —
United States District Judge

 
